Citation Nr: 0722422	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-17 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a skin rash, to 
include tinea versicolor.

4.  Entitlement to service connection for a skin rash, to 
include tinea pedis and onychomycosis.

5.  Entitlement to service connection for headaches.

6.  Entitlement to a compensable disability rating for a 
right forehead scar.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran requested that he be afforded a Travel Board at 
the time his substantive appeal was received in March 2004.  
The veteran was scheduled for a hearing on May 15, 2006.  
Notice of the hearing date was provided on April 7, 2006.

The veteran failed to report for his scheduled hearing.  He 
has not provided good cause for his failure to report and has 
not asked that his hearing be rescheduled.  Accordingly, his 
request for a Travel Board hearing is deemed to be withdrawn 
and the appellate review will be based on the evidence of 
record.  See 38 C.F.R. § 704(d) (2006).

The veteran originally sought entitlement to service 
connection for a skin rash.  The Board has separated the 
claim into two separate issues based on the development of 
the case and evidence of record.  


The issues of service connection for headaches and a 
compensable disability rating for a right forehead scar are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The auditory threshold in any of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 Hertz is not 40 decibels or 
greater; auditory thresholds for at least three of these 
frequencies are not 26 decibels or greater; and speech 
recognition scores using the Maryland CNC Test are not less 
than 94 percent.

2.  The evidence of record does not establish a current 
diagnosis of tinnitus.

3.  The veteran's tinea versicolor is not related to his 
military service.

4.  The veteran's tinea pedis and onychomycosis are related 
to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a hearing loss disability for 
VA compensation purposes.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 
3.385 (2006).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).

3.  Tinea versicolor, claimed as a skin rash, was not 
incurred in, or aggravated by, active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1116, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2006).

4.  Tinea pedis and onychomycosis, claimed as a skin rash, 
were incurred during the veteran's active service.  
38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  The provisions also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran's claims were received in 
August and September 2002, respectively.  The RO wrote to the 
veteran on two occasions to provide the notice required by 
the VCAA.  The first letter, dated in September 2002, 
addressed the issues of entitlement to service connection for 
hearing loss and tinnitus.  The second letter, dated in 
October 2002, addressed the issue of entitlement to service 
connection for a skin rash.  However, the letter only 
informed the veteran how to substantiate a claim for service 
connection on a secondary basis (not direct service 
connection), and therefore it was insufficient to meet the 
requirements of the VCAA.  A November 2004 letter did cure 
this defect and it was followed by a readjudication of the 
claim in the October 2005 Supplemental Statement of the Case.

In each case, the RO advised the veteran of the evidence 
required to substantiate his claim for service connection.  
The letters also advised the veteran of the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  

The veteran's claim was adjudicated in November 2002.  He was 
denied service connection for hearing loss, tinnitus, and a 
skin rash.  

The RO again wrote to the veteran in November 2004.  He was 
provided with essentially the same notice as that found in 
the letters from September and October 2002 concerning the 
claims for service connection for hearing loss and tinnitus.  
This letter did specifically inform him that he should submit 
to VA any relevant evidence that was in his possession.

Additional evidence was added to the record and the veteran's 
claim was re-adjudicated in October 2005.  The claims for 
service connection for hearing loss, tinnitus, and a skin 
rash were denied.  The veteran was issued a supplemental 
statement of the case (SSOC) that informed him of the denials 
and the bases for the decisions.

The Board finds that the veteran was provided with the notice 
required by the VCAA.  He was afforded a meaningful 
opportunity to participate in the development of his claim.  
The veteran has identified/submitted evidence and submitted 
argument throughout the duration of his appeal.  There is no 
evidence of prejudice to the veteran based on any notice 
deficiency and he has not alleged any prejudice.  

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains the veteran's VA 
medical records, VA examination reports, and statements from 
the veteran.  The veteran requested a Travel Board hearing in 
this case but failed to report for the scheduled hearing.  

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The decision 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, the veteran was provided with the 
notice required by the decision in Dingess as part of the 
notification letter for his hearing dated in April 2006.  To 
the extent that this notice was not provided prior to the 
initial adjudication, the error is harmless.  As the Board 
has denied service connection for hearing loss, tinnitus, and 
tinea versicolor, no ratings or effective dates will be 
assigned.  As service connection has been granted for tinea 
pedis and onychomycosis, the veteran still has an opportunity 
to submit any information or evidence relevant to the rating 
and effective date to be assigned before the RO effectuates 
this decision and assigns a rating and effective date.  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, including sensorineural hearing loss and 
tinnitus, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2006).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

Evidence of record shows that the veteran was awarded a 
Combat Infantryman Badge (CIB) for his service in Vietnam 
during his period of service from January 1964 to February 
1966.  The veteran was also wounded in the right shoulder and 
received a Purple Heart medal.  The CIB and Purple Heart 
medal are indicative of participation in combat.  In that 
case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2006).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The veteran's service medical records (SMRs) are not 
associated with the claims folder.  It appears that the 
records were in VA's possession in 1966 when the veteran 
submitted his original claim for disability compensation in 
1966.  The information in the claims folder is not clear but 
the veteran's SMRs may have been forwarded to the Army as 
part of an evaluation of the veteran's ability to participate 
in the U. S. Army Reserve in 1967.  

The RO stated that the records may have been destroyed at a 
fire at the National Personnel Records Center (NAP) in 1973.  
The veteran was advised of this by way of a copy of the 
November 2002 rating decision and February 2004 statement of 
the case.  

In any event, there are no SMRs of record at this time and 
the RO has stated that all efforts to locate them have been 
unsuccessful.  The United States Court of Appeals for 
Veterans Claims (Court), has held that in cases where records 
once in the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

Hearing Loss

The veteran submitted his claims for service connection for 
hearing loss, tinnitus, and a skin rash in August and 
September 2002, respectively.  The veteran has stated that 
all of his medical treatment has been at the VA medical 
center (VAMC) in Miami, Florida.  

The veteran was afforded a VA examination, in conjunction 
with an earlier claim, in August 1966.  He did not complain 
of hearing loss at that time.

Associated with the claims folder are VA treatment records 
for the period from August 2002 to January 2004.  The records 
do not contain evidence that the veteran has a level of 
hearing loss that satisfies the necessary criteria to 
establish a current hearing loss disability.  Nor do the 
records show that the veteran complained of hearing loss.

The veteran was afforded a VA audiology examination in 
February 2005.  The veteran said he was told that he 
sometimes spoke loudly.  He said he was constantly exposed to 
gunfire and explosions while in service, especially during 
combat.  Audiometric testing revealed puretone thresholds of 
15, 20, 10, 20, and 15 decibels in the right ear, at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Testing 
revealed puretone thresholds of 10, 10, 10, 15, and 20 in the 
left ear for the same frequencies.  The average decibel loss 
in the right ear was 16 and in the left ear it was 14.  The 
veteran had a speech recognition score of 100 percent in each 
ear.  The examiner said that the veteran had normal hearing 
from 250 to 8,000 Hertz.

In this case the veteran's SMRs are missing.  The August 1966 
VA examination is negative for any indication of a hearing 
loss.  There is no evidence or record to show that the 
veteran had a hearing loss disability to a compensable degree 
within one year after service.  Further, the veteran has not 
provided, or identified, any evidence that would show that he 
has a current hearing loss disorder that would satisfy the 
necessary criteria at 38 C.F.R. § 3.385.

While the veteran was exposed to noise during combat, his 
current hearing loss is not sufficient to satisfy the 
criteria to establish service connection as required by 
38 C.F.R. § 3.385.  Accordingly, his claim for service 
connection for hearing loss must be denied.



Tinnitus

The veteran is also claiming entitlement to service 
connection for tinnitus.  He did not complain of tinnitus at 
the time of his VA examination in August 1966.  Further, the 
VA treatment records do not show any complaints of tinnitus. 

The veteran denied having tinnitus at the time of his VA 
examination in February 2005.  Accordingly, the examiner did 
not provide an impression or diagnosis of tinnitus at that 
time.  

The Board notes that the veteran is competent to give 
evidence of having had tinnitus for years.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (Veteran competent to 
testify because ringing in the ears is capable of lay 
observation).  However, in this case the veteran was examined 
specifically for his tinnitus claim.  He denied having 
tinnitus.  The veteran was informed of this finding when a 
supplemental statement of the case was issued in October 
2005.  He did not challenge the results of the VA examination 
or the determination that there was no current tinnitus 
disability.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau, supra.  Therefore, 
the Board concludes that, without any current clinical 
evidence confirming the presence of tinnitus service 
connection must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (current disability is a prerequisite to an 
award of service connection).  

Skin Rash

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2006) are met.  See 
38 C.F.R. § 3.309(e) (2006).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents are listed at 38 C.F.R. § 
3.309(e).  In general, for service connection to be granted 
for one of these diseases, it must be manifested to a degree 
of 10 percent or more at any time after service.  See 38 
C.F.R. § 3.307(a)(6)(ii) (2006); Veterans Education and 
Benefits Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 
115 Stat. 976 (2001).  A veteran who served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, will be presumed to have been 
exposed during such service to an herbicide agent unless 
there is affirmative evidence to the contrary.  Id.  

The veteran served in Vietnam during the requisite period.  
Further, he has alleged that his claimed skin rash was 
associated with his exposure to herbicides during his service 
in Vietnam.

A skin rash was not noted on the VA examination report of 
August 1966.  The first evidence of record of a skin rash is 
by way of a VA outpatient treatment record dated in August 
2002.  The veteran was noted to complain of rashes on the 
bottom of his feet and his chest.  He reported that the 
rashes were intermittent and pruitic.  He said that he had 
had the rashes for over 20 years and believed they were 
associated with Agent Orange.  The assessment at that time 
was tinea versicolor and tinea pedis with onychomycosis.  

The veteran was afforded a VA dermatology examination in 
October 2002.  The veteran complained of a history of a rash 
that started after he was in Vietnam.  He said there were 
light spots that were round, on his trunk and back as well as 
his legs.  He also said he had a rash on his feet that was 
very itchy at night.  He said that the rash on his body would 
come and go.  The veteran said that he was exposed to Agent 
Orange while in Vietnam and that he wore his boots for long 
periods of time during the monsoon season.  

The examiner provided diagnoses of tinea versicolor with some 
post-inflammatory pigment alteration, and tinea pedis and 
onychomycosis.  The examiner did not relate the tinea 
versicolor to service; however, the examiner did state that 
it was as likely as not that the tinea pedis and 
onychomycosis were secondary to time served in Vietnam.  

The Board notes that tinea versicolor, tinea pedis, and 
onychomycosis are not among the list of diseases for 
presumptive service connection based on herbicide exposure in 
Vietnam.  See 38 C.F.R. § 3.309(e).  Accordingly, there is no 
basis to establish service connection for those disorders on 
a presumptive basis for herbicide exposure.

Further, there is no medical evidence to link the veteran's 
tinea versicolor to his military service.  The February 2005 
VA examiner did link the veteran's tinea pedis and 
onychomycosis to his military service.  However, the examiner 
did not do so for the tinea versicolor.  Moreover, the 
veteran has not provided any medical evidence to provide a 
nexus between his tinea versicolor and his military service.  
In the absence of a nexus opinion linking the veteran's tinea 
versicolor to service, the claim for service connection must 
be denied.

The veteran's tinea pedis and onychomycosis were directly 
related to his military service by the VA examiner in 
February 2005.  She evaluated the veteran's description of 
what he encountered in service and assessed his current 
status in concluding that there was a nexus between his 
current disorder and his military service.  Accordingly, 
service connection for tinea pedis and onychomycosis is 
granted.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hearing loss, tinnitus, or tinea 
versicolor.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006).  

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.   In this case, even 
conceding that the veteran experienced noise exposure during 
combat, the evidence does support that he has a hearing loss 
that satisfies the necessary criteria to establish service 
connection, that he has a current diagnosis of tinnitus, or 
that his tinea versicolor is related to his military service.  
As noted above, 38 U.S.C.A. 1154(b) does not alter the 
fundamental requirement of a medical nexus to service, or the 
existence of a current disability.  See Clyburn, supra; 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  As 
discussed above, the evidence does not support a finding that 
the veteran has a hearing loss that meets the criteria of 
38 C.F.R. § 3.385, that there is a current diagnosis of 
tinnitus, or that the veteran's tinea versicolor is related 
to service.  


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for tinea versicolor, 
claimed as a skin rash, is denied.

Entitlement to service connection for tinea pedis and 
onychomycosis, claimed as a skin rash, is granted.


REMAND

The veteran is claiming service connection for headaches as a 
result of a head wound he received in during combat in 
Vietnam.  He contends that he suffered the head wound at the 
same time he was wounded in the right shoulder.  The veteran 
is service-connected for a scar of the right forehead, 
presumed to be from that head wound.  

The veteran stated that he was bothered by "not severe, but 
a few annoying headaches" when he completed his portion of 
VA Form 21-2545 at the time of his August 1966 VA 
examination.  The examiner did not address the issue of 
headaches as part of the examination report.  

The veteran submitted a copy of a newspaper article that was 
written about his being wounded in Vietnam.  It appears to be 
contemporaneous with his being wounded.  The article noted 
that the veteran described his being hit in the head as being 
hit with a sledge hammer.  

The VA medical records associated with the claims folder do 
not reflect treatment for headaches.  The veteran was 
evaluated for an episode of syncope in March 2003.  He 
suffered from dizziness at that time that was not attributed 
to headaches.

The veteran complained of headaches at the time of a VA 
dermatology examination in February 2005.  He attributed the 
headaches to the incident of being wounded in the forehead in 
service, he was not attributing the headaches to the residual 
scar.  He gave a description of how many headaches he had a 
day and how he had to rest at work because of the headaches.  
The veteran also said he had missed many days of work because 
of his headaches.

The veteran was not afforded an examination to evaluate his 
claim for service connection for headaches.  An examination 
is in order because of the veteran having complained of 
headaches at the time of his VA examination in August 1966.  
Also in light of his missing SMRs and his combat service, an 
etiology opinion is required.  

The veteran was afforded a VA examination to evaluate his 
service-connected right forehead scar in February 2005.  The 
examiner provided a measurement of 10 centimeters (cm) by .2-
cm.  This measurement is larger than the one provided in 
August 1966.  At that time the scar was described as a linear 
scar 2.5 inches in length.  The latest description puts the 
scar at almost 4 inches in length (10-cm.).  Also, the 
examiner stated that a photograph would be taken and inserted 
in the claims folder.  No photograph is of record.

A new examination is required to assess the veteran's 
service-connected right forehead scar.  The examination 
should include an accurate measurement of the scar and the 
inclusion of any photographs taken.  Thereafter the veteran's 
scar disability can be evaluated under both the prior and 
amended regulations used to rate skin disabilities.

In addition, it is noted that the veteran receives medical 
care through the VA Medical Center in Miami, Florida.  VA is 
required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
January 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain VA 
medical treatment records that pertain to 
the veteran that are dated from January 
2004 to the present.  The RO should also 
attempt to obtain any other evidence that 
is identified as relevant by the veteran 
during the course of the remand, provided 
that any necessary authorization form(s) 
is completed.  

2.  The veteran should be afforded an 
examination to evaluate his claim for 
service connection for headaches.  The 
claims folder must be made available to, 
and reviewed by, the examiner.  The 
examiner is advised that the veteran 
contends that his headaches were caused 
by the head wound he received in service 
that caused his right forehead scar.  The 
examiner is asked to opine whether there 
is at least a 50 percent probability or 
greater that the veteran's headaches can 
be attributed to the head wound he 
received in service.  The examiner must 
provide the rationale for any opinion 
given.

3.  The veteran should also be afforded 
an examination to assess the current 
status of his service-connected right 
forehead scar.  The examiner is requested 
to provide an exact measurement of the 
scar.  Any photographs from the February 
2005 VA examination, as well as any 
photographs taken in conjunction with the 
current examination, must be associated 
with the claims folder.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues remaining 
on appeal.  The veteran's right forehead 
scar should be adjudicated using both the 
prior and amended regulations.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


